Citation Nr: 1001759	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-14 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, which denied the 
Veteran's March 2005 claim for entitlement to service 
connection for paranoid schizophrenia, claimed as an acquired 
psychiatric disorder.

The Veteran originally requested a hearing before the Board 
in May 2006; however, in a July 2007 statement, the Veteran 
withdrew his request for a hearing.  The hearing request is 
therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2009).

In May 2008, the Board remanded this case for additional 
development.  This case is now before the Board for further 
appellate consideration.


FINDING OF FACT

The Veteran's claimed acquired psychiatric disorder, to 
include paranoid schizophrenia, was not manifested during his 
military service, and is not shown to be related to his 
military service or to any incident therein.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include paranoid 
schizophrenia, was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A March 2005 letter, provided to the Veteran before the 
September 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The March 2005 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in May 2008.  In this regard, 
after initially providing VA notice in March 2005, followed 
by subsequent Dingess notice in May 2008, the RO 
readjudicated the claim in a supplemental statement of the 
case in September 2009.  Thus, the timing defect in the 
notice has been rectified.  In any event, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  In addition, 
the Veteran has never alleged how a timing error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice. See Shinseki 
v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, and available private 
treatment records have been obtained.  The Veteran does not 
claim to have any pertinent VA treatment records.  Thus, the 
Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its May 2008 remand.  Specifically, the RO 
was instructed to obtain additional service records and 
reports.  The Board finds that the RO has complied with these 
instructions.  Stegall, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including a psychosis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In according with the Court's holding in Clemons, the Board 
construes the Veteran's claim as encompassing all psychiatric 
disorders with which the Veteran has been diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope 
of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Veteran contends in his November 2005 notice of 
disagreement that he experienced symptoms of psychosis during 
his time on active duty.  The Veteran stated that he stabbed 
one of the other men in his platoon, and was interviewed by a 
military doctor as a result.  The Veteran also stated that he 
continued to experience symptoms of psychosis after service, 
and that he has been diagnosed with schizophrenia.  In his 
May 2006 substantive appeal, the Veteran stated that, before 
entering service, he experienced auditory hallucinations, and 
had placed a home-made bomb in the locker of a fellow student 
at school.  He contends that he "had a pre-service 
psychiatric disability that was aggravated during [military] 
service."  He repeated his assertion that, in or around May 
1966, he "stabbed one of my fellow platoon mates with a 
bayonet during a training exercise.  That man ended up being 
medically discharged.  As a result of the stabbing I was 
referred...to the base psychologist.  I was interviewed by this 
doctor, and remember telling him that I was having emotional 
problems.  He sent me back to my platoon to continue my basic 
training."  The Board notes that, in prior correspondence 
with VA, the Veteran made additional references to the 
alleged stabbing incident in service.  In a May 1971 letter, 
the Veteran wrote that "at Ft. Campbell, KY we were training 
[and] I jumped in a mud hole [and then] brought my weapon up 
to a high point position and ran it into my buddy's stomach 
[J.H.].  I still dream about this a lot."  In a June 1971 
letter, the Veteran wrote that he was treated for nerves in 
service on April 16, 1966.

VA has taken extensive steps in order to verify the stabbing 
incident and subsequent examination by a base psychologist 
that the Veteran has alleged.  Specifically, the Veteran's 
service treatment records and service personnel records have 
been obtained.  The Veteran's service personnel records show 
no evidence of any nonjudicial punishment under Article 15 of 
the Uniform Code of Military Justice, and no evidence of a 
Court Martial or other judicial punishment for any stabbing 
incident during the Veteran's service.  To the contrary, the 
Veteran went on to serve for nearly two years following his 
alleged stabbing of a fellow service member, and received an 
honorable discharge.  Similarly, the Veteran's service 
treatment records show no evidence of counseling for the 
alleged stabbing incident, and no diagnosis of any 
psychiatric disability at any time during service.  The 
Veteran had indicated in his March 1966 induction examination 
that he did not have, and had never had, "frequent or 
terrifying nightmares," "depression or excessive worry," 
or "nervous trouble of any sort;" the Veteran was also 
found to be psychiatrically normal on clinical evaluation at 
induction.  Moreover, the Veteran indicated in his January 
1968 separation examination that he did not have, and had 
never had, "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort."  Furthermore, the Veteran was found to be 
psychiatrically normal on clinical evaluation at separation 
from service.

Additionally, VA requested information on the alleged 
stabbing incident from the U.S. Armed Services Center for 
Unit Records Research (CURR) (since renamed the U.S. Army and 
Joint Services Records Research Center, or JSRRC), which 
referred VA to the U.S. Army Criminal Investigation Command 
(USACIDC).  The USACIDC informed VA that the Veteran was 
involved in one criminal incident in service; however, the 
incident was an armed robbery on June 2, 1967 in which the 
Veteran was the victim, and the aggressors were two 
unidentified men who were not in service.  The Veteran has 
never alleged that this armed robbery was a causative or 
aggravating factor with respect to his psychiatric condition.

Based on the aforementioned facts, the Board concludes that 
the evidence against the occurrence of a stabbing incident in 
service outweighs the evidence that such an event occurred.  
Assuming arguendo that the incident did occur, however, it 
could not be the basis for a grant of service connection.  As 
described by the Veteran, his alleged stabbing of a fellow 
service member was an act of deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences, and was an act involving 
conscious wrongdoing or known prohibited action.  Thus, it 
constitutes willful misconduct, which, by definition, did not 
occur in the line of duty, and cannot support a claim for 
service connection.  See 38 C.F.R. §§ 3.1(k), (m), (n); 3.301 
(2009).  Even assuming arguendo that the stabbing incident 
did occur, and did not constitute willful misconduct, it 
still cannot give rise to a claim for service connection for 
a psychiatric disorder, because, at separation, the Veteran 
denied having ever had "frequent or terrifying nightmares," 
"depression or excessive worry," or "nervous trouble of 
any sort," and was found to be psychiatrically normal on 
clinical evaluation.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence, such as the Veteran's 
service treatment records, has greater probative value than 
reported history, such as the Veteran's November 2005 and May 
2006 reports of his psychiatric condition in service.)  Thus, 
the alleged stabbing incident is not shown to have caused or 
aggravated the Veteran's psychiatric condition.  Indeed, the 
Veteran's first diagnosis of record of any psychiatric 
condition appeared in 1993-25 years after separation from 
service.

As noted above, the Veteran's allegations include a June 1971 
statement that he was treated for nerves in service on April 
16, 1966.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit 
further elucidated that a layperson is competent to diagnose 
a medical condition "where the condition is simple, for 
example a broken leg," but not where the condition is 
complex, "for example, a form of cancer."

In this case, the Veteran is not competent to diagnose a 
psychiatric disorder in service, because such disorders are 
complex.  Moreover, the Veteran's lay statements at the time 
of service expressly denied having ever had "frequent or 
terrifying nightmares," "depression or excessive worry," 
or "nervous trouble of any sort."  Finally, although the 
Veteran may be competent to report a contemporaneous medical 
diagnosis in service, the Board finds that his post-service 
allegation of treatment for a psychiatric condition in 
service is outweighed by his contemporaneous denial of ever 
having had said condition in service.  Curry, supra.  
Moreover, in his post-service treatment sessions, the Veteran 
has consistently attributed his psychiatric condition to 
events which occurred prior to service, and he has never 
claimed to a treating clinician that his psychiatric 
condition was caused or aggravated in service.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
clinicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
The Board thus finds that the Veteran's assertion that his 
psychiatric condition was aggravated in service, even if 
competent, is not credible, because it is contracted by his 
own more probative statements to the contrary.

The Board notes that, in both his notice of disagreement and 
his substantive appeal, the Veteran has requested a VA 
examination.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, a VA examination is not warranted because the 
information and evidence of record neither establishes that 
the Veteran suffered an event, injury or disease in service, 
nor indicates that the claimed disability or symptoms may be 
associated with an established event, injury, or disease in 
service.  As noted above, careful examinations of the 
Veteran's service personnel records, the Veteran's service 
treatment records, and a report furnished by USACIDC 
indicates that there is no record of the Veteran's alleged 
stabbing stressor in service.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with a psychiatric disorder within one year of 
service.  38 C.F.R. § 3.307.

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with a 
psychiatric disorder in service.  38 C.F.R. § 3.303(b).

Moreover, the evident does not show aggravation of a 
psychiatric disorder in service, because the most credible 
evidence indicates that the Veteran was not diagnosed with a 
psychiatric disorder in service.  38 C.F.R. §§ 3.304(b), 
3.306.

The preponderance of the evidence is against the award of 
service connection for the Veteran's psychiatric disorder; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for a psychiatric disorder, to include 
paranoid schizophrenia, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


